UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K/A (Amendment No. 1) ý ANNUAL REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 ¨TRANSITION REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-52001 Delta Oil & Gas, Inc. (Exact name of registrant as specified in its charter) Colorado 91-210350 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2th Avenue, S.W., Calgary, Alberta, Canada, T2P 3N4 (Address of principal executive offices)(Zip Code) Registrant’s telephone, including area code:(866) 355-3644 Securities registered under Section 12(b) of the Exchange Act:None. Securities registered under Section 12(g) of the Exchange Act: Common Stock, $001 par value Not Applicable (Title of class) (Name of each exchange on which registered) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes¨No ý Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes¨No ý Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesýNo ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (229.405 of this chapter) is not contained herein, and will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨No ý As of June 30, 2008, the aggregate market value of the Company’s common equity held by non-affiliates computed by reference to the closing price $0.09 was: $4,037,292 The number of shares of our common stock outstanding as of January 14, 2009 was: 46,840,506 Documents Incorporated by Reference:Parts of our definitive proxy statement to be prepared and filed with the Securities and Exchange Commission not later than 120 days after December 31, 2008 are incorporated by reference into Part III of this Form 10-K. Table of Contents Documents Incorporated by Reference:Parts of our definitive proxy statement to be prepared and filed with the Securities and Exchange Commission not later than 120 days after December 31, 2008 are incorporated by reference into Part III of this Form 10-K. EXPLANATORY NOTE We are filing Amendment No. 1 (this “Amendment”) to the Delta Oil & Gas, Inc. (“we” or the “Company”) Annual Report on Form 10-K for the year ended December 31, 2008, which was originally filed on March 31, 2009 (the “Original Filing”). The following revisions to the Original Filing have been made in this Amendment: 1. The tabular disclosure on page 18 under the subheading “Reported Reserves” was revised to replace the description of “Present value of net cash flows from provide oil reserves” with “Standardized measure of discounted future net cash flows.” 2. Note 14 to the consolidated financial statements was added to provide the disclosures required under SFAS 69 relative to our oil and as activities. 3. The tabular disclosure on page 19 under the subheading “Production” was revised to report our 2008 average production costs as 3.29 per Mcf. 4. In our risk factor disclosure we disclosed the name of the engineer who estimated our oil and natural gas reserves. 5. We revised the certifications required under Exchange Act Rules 13a-14(a) and 15d-14(a) to be filed with this Amendment so as to be in the exact form as set forth in Item 601(b)(31) of Regulation S-K. For the convenience of the reader, this Amendment restates the Original Filing.Other than as previously noted, this Amendment does not otherwise amend or update any exhibit to or disclosures set forth in the Original Filing.Except as stated herein, this Form 10−K/A does not reflect events occurring after the filing of the 2008 Form 10-K on March 31, 2009 and no attempt has been made in this Annual Report on Form 10-K/A to modify or update other disclosures as presented in the 2008 10-K. Accordingly, this Form 10−K/A should be read in conjunction with our filings with the SEC subsequent to the filing of the Form 10−K. Table of Contents FORM 10-K DELTA OIL & GAS, INC.
